Citation Nr: 0726389	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-36 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.  He was awarded the Combat Infantryman Badge.

This appeal comes before the Board of Veterans' Appeals 
(Board) a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
prepared in October 2003 and issued in November 2003.  That 
rating decision granted the veteran service connection for 
PTSD and assigned an initial rating of 30 percent.  An 
October 2006 rating decision increased the veteran's initial 
rating to 50 percent.

The veteran testified at a hearing in May 2007 before the 
undersigned Acting Veterans Law Judge.

During his May 2007 hearing, the veteran stated that he was 
filing a claim for type II diabetes mellitus.  The veteran 
also stated that he had filed a notice of disagreement (NOD) 
on a claim for service connection for acid reflux.  The 
claims file before the Board does not reflect that an NOD has 
been submitted since the RO issued a September 2006 rating 
decision denying the acid reflux claim.  The veteran's 
statements at the hearing may be construed as a timely NOD.  
The veteran's testimony also suggests that he contends he is 
unemployable as a result of his service-connected PTSD.  
These claims are REFERRED to the RO for the appropriate 
action.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD was manifested by 
occasional suicidal ideations, weekly panic attacks, near-
continuous depression, anger, flashbacks, irritability, an 
inability to work around other people documented by the 
veteran's employer while he remained employed, and Global 
Assessment of Functioning (GAF) scores ranging from 40 to 50, 
with the most frequently assigned score being a 40.

2.  The veteran's service-connected PTSD has not been 
manifested by symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, an inability 
to perform activities of daily living, disorientation to time 
or place, or loss of memory.

CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation for the 
veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Pursuant to the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision, the Secretary is required to inform the veteran of 
the information and evidence not of record that (1) is 
necessary to substantiate the claim, (2) the Secretary will 
seek to obtain, if any, (3) the veteran is expected to 
provide, if any, and to request that the veteran provide any 
evidence in his possession that pertains to the claim, and 
(4) must ask the veteran to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).  

In July 2003, the RO advised the veteran as to what 
information VA was responsible for obtaining and what 
evidence the veteran should submit, including any medical 
reports he had, and any evidence not in the possession of the 
Federal government.  The letter also listed the types of 
evidence which may be helpful to the veteran's claim and the 
elements of a claim for service connection.  The letter, in 
essence, advised him to submit evidence he might have in his 
possession or identify any evidence that might support his 
claim, although the letter did not specifically set forth 
that advice in those words.  The veteran clearly understood 
he could submit evidence on his own behalf, as he submitted 
VA and private treatment records.  The Board finds that the 
July 2003 letter, advised the veteran of each element of 
notice described in Pelegrini.

The veteran was provided with the complete provisions of the 
VCAA and the complete text to 38 C.F.R. § 3.159, as revised 
to incorporate all provisions of the VCAA, in the June 2004 
statement of the case.  The veteran was not provided with 
notice regarding the effective date and disability 
evaluations available when service connection is established 
for any claimed disability as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), until March 2006, after 
the final adjudication of the claim.  However, the veteran is 
not prejudiced thereby as service connection was granted.

The timing of these notices did not affect the essential 
fairness of the adjudication, since the veteran was granted 
service connection for PTSD, and since he did submit evidence 
on his own behalf.  Therefore, the veteran is not prejudiced 
by the timing of the notices.  See Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007).  As the claim for a 
higher initial evaluation is downstream from the claim for 
service connection for PTSD, further VCAA notice is not 
required.  See id.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
and VA clinical records are obtained and associated with the 
claims file.  The veteran was afforded two VA examinations, 
the last in January 2006.  VA afforded the veteran an 
opportunity to submit any additional evidence and to identify 
any relevant evidence.

The Board finds that, if there was any defect in compliance 
with the VCAA as to the claim for service connection denied 
in this decision, the record establishes that the veteran is 
not prejudiced thereby.  The record establishes the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim for service connection.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).

The Board finds that all requirements in the VCAA, including 
the duty to notify the veteran and the duty to assist the 
veteran, are met.  The Board further finds that the timing of 
the notice has not prejudiced the veteran.

Initial Evaluation for PTSD

The veteran claims he is entitled to an initial evaluation in 
excess of 50 percent for PTSD.  He filed an informal claim 
for service connection for PTSD in May 2003.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation sole on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Because this appeal is from the initial rating 
assigned to a disability upon awarding service connection, 
the entire body of evidence is for equal consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2006).

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  A GAF score of between 31 and 40 
reflects major impairment in several areas including work or 
school, family relations, judgment, thinking, or mood.  A GAF 
score of between 41 and 50 denotes serious symptoms, e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting or any serious impairment in social, 
occupational, or school functioning, e.g., no friends, unable 
to keep a job.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

In July 2003, shortly after the veteran submitted his claim 
for an increased evaluation in May 2003, a GAF score of 40 
was assigned.  At that time, the veteran reported symptoms 
consistent with depression, including feeling sad or down for 
two weeks or more, crying spells, and intermittent suicidal 
ideations in the past.  With only a few exceptions, the 
veteran's GAF score has most frequently been at 40.

In September 2003, when the veteran complained of depression, 
trouble sleeping, and intermittent suicidal ideations in the 
past, he was assigned a GAF score of 40.  The veteran was 
assigned a GAF score of 45 in October 2003, by a VA examiner 
who noted a depressed and anxious mood, tearfulness when 
discussing Vietnam, occasional flashbacks, increasing 
outbursts of anger, that the veteran was well-groomed, and 
that the veteran denied any current suicidal thoughts but 
admitted to having them in the past.  A GAF score of 45 was 
assigned again in January 2004, when the veteran was noted to 
have good grooming and was not found to be suicidal.

By May 2004, the veteran was assigned a lower GAF score of 
40, and noted to be well-groomed and not suicidal.  A GAF 
score of 40 was also assigned in August and then again in a 
November 2004 consultation, at which time the veteran's 
fluoxetine dosage was increased.  His GAF score briefly 
increased to 45 in January 2005, during the veteran's first 
consultation following the doubling of his dosage of 
fluoxetine.  At this appointment, he reported that he was no 
longer having suicidal thoughts, which he had previously but 
did not tell his psychiatrist about.  In June 2005, a score 
of 40 was assigned once again, based on weekly panic attacks, 
insomnia, emotional constriction, social avoidance, and a 
depressed mood.

A GAF score of 50 was assigned at a second VA examination 
conducted in January 2006, based on the fact that the veteran 
was currently able to hold a job, but had problems being 
around people, and based on the veteran's depression, sleep 
problems, occasional suicidal thoughts, panic attacks, and 
problems with memory and concentration.  At that examination, 
the veteran reported that his wife slept in a different 
bedroom because he has nightmares and starts swinging when he 
wakes up, which frightens her and makes her afraid of getting 
hurt.  He also reported daily flashbacks.  Later that month, 
a GAF score of 40 was assigned.  The veteran has been 
assigned multiple GAF scores of 40 since that time.

While the veteran was able to work during some of the time 
since he filed his claim, the Board notes that his medical 
history suggests that his ability to do so was severely 
limited by his ability to be around other people.  Given the 
veteran's education and work history, job opportunities where 
he can work alone are restricted.  In May 2006, the veteran's 
supervisor submitted a statement that the veteran worked the 
night shift because he did not have to be around a lot of 
people.  The veteran explained in a May 2006 statement that 
he worked the night shift with one other man who he only had 
to see one or two times a night.  The medical evidence is 
replete with notations that the veteran was concerned he 
would be moved to the day shift, despite the fact that he was 
unable to work around others.  He told the October 2003 VA 
examiner that, following his discharge from the service, he 
took a job in a factory, but that he always felt like someone 
was hiding behind the machinery and he realized he could not 
continue that job.  For the next twenty-seven years he worked 
as a strip miner, which he liked because he could work by 
himself.  After that company closed, he went to work for a 
school as a janitor.  In June 2004, the veteran reported that 
all of his jobs were ones where he worked alone or with other 
veterans, otherwise, he might not have completed twenty-seven 
years in one position.  During a January 2005 consultation, 
he stated that he worked the night shift so he did not have 
to be around people.

In June 2005, the veteran reported that his employer was 
trying to move him to day shift and he did not want to do 
this because it is difficult for him to be around others.  At 
a January 2006 VA examination, the veteran stated that he 
would not work the day shift because there were too many 
people, which made him anxious and nervous.  He stated that 
he might quit or retire if forced to work the day shift.  He 
expressed this concern again in May 2006 and July 2006.  At 
the May 2007 hearing, the veteran reported quitting his job 
in January 2006 after his employer moved him to day shift. 
The veteran submitted a May 2006 letter from his employer 
noting that he was assigned to the night shift because he 
could not work with others.

The Board also notes that, in January 2005, following an 
increase in his medication dosage, the veteran reported that 
he was no longer having suicidal thoughts, despite a noted 
history of denying suicidal ideations.  He explained that he 
did not tell the psychiatrist about these suicidal ideations 
because he did not want to complain.  Thus, the veteran's 
condition during this time may have been worse than he 
indicated to an examiner.  

The assigned GAF scores, although varying from 40 to 50, 
reflect that, on the whole the veteran was moderately 
impaired by his service-connected PTSD, but that he was more 
severely impaired in his industrial ability the majority of 
the time.  An increased evaluation from 50 to 70 percent is 
warranted for the entire period since the initial claim was 
filed.  

The clinical records establish that the veteran's PTSD 
symptoms restricted him to employment where he could work 
alone.  However, an evaluation in excess of 70 percent is not 
warranted.  VA treatment records demonstrate that the veteran 
maintains treatment relationships and is able to communicate 
logically.  The medical evidence shows that the veteran not 
only performs his own activities of daily living, but that he 
also assists his disabled wife in performing her activities 
of daily living.  Although the veteran had near-continuous 
depression and could not work around other people, his GAF 
scores were never below 40.  Despite some mention of suicidal 
ideations, the medical evidence does not show that the 
veteran is a persistent danger to himself or others.  VA 
treatment records contain no notation that the veteran's 
service-connected PTSD was manifested by persistent delusions 
or hallucinations, grossly inappropriate behavior, 
disorientation to time or place, or loss of memory.  The 
preponderance of the evidence is against an initial rating in 
excess of 70 percent.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.


ORDER

An initial 70 percent evaluation for the veteran's PTSD is 
granted.



____________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


